DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art either alone or in combination fails to disclose, teach or suggest a method for utilizing an adjustable axle retaining structure comprising: providing an axle receiving feature and a retaining sleeve within a clamping member; inserting an axle through said clamping member, through a wheel hub and into said axle receiving feature; and tightening a component on a second end of said axle such that said retaining sleeve partially moves out of said clamping member and against the wheel hub until the wheel hub is in contact with both the retaining sleeve and the axle receiving feature, wherein the partial moving of the retaining sleeve allows the axle to radially couple the wheel hub with the fork assembly without modifying a preestablished geometry of the fork assembly.
Regarding claim 5, the prior art either alone or in combination fails to disclose, teach or suggest  an assembly comprising: a fork comprising: a first leg and second legs, the first leg comprising an axle retaining member; the second leg comprising a clamping member and a wheel hub interface sleeve; and an axle configured to radially couple a wheel hub between the first leg and the second leg, the axle comprising: a capturable portion configured for capture by the axle retaining member, and an adjustable component configured to removably retain the axle with the fork assembly, the adjustable component configured to move the wheel hub interface sleeve toward the axle retaining member until the wheel hub is in contact with both the axle retaining member and the wheel hub interface sleeve, while removably retaining the axle with the fork assembly.
Regarding claim 8, the prior art either alone or in combination fails to disclose, teach or suggest  an adjustable axle retaining structure comprising: a wheel hub; a fork assembly comprising a first telescopic leg and a second telescopic leg; an axle retaining portion at a lower leg tube of the first telescopic leg, the axle retaining portion comprising: an axle capture sleeve, and a lip formed within said axle retaining portion, the lip to stop the axle capture sleeve from encroachment on an interface between the axle retaining portion and the wheel hub; a clamping member portion at a lower leg tube of the second telescopic leg, the clamping member portion comprising a wheel hub interface sleeve; and an axle for radially coupling a wheel hub with the fork assembly, the axle comprising an opposite end comprising an axle retention component; wherein the axle retention component is configured to retain the axle with the fork assembly, and move the wheel hub interface sleeve toward the axle capture sleeve and properly retain the wheel hub therebetween without changing the predefined geometry of the fork assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        April 22, 2022